Exhibit 10.12

 

 

 

COMMON STOCK PURCHASE WARRANT

 

THE WARRANTS REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES ISSUABLE UPON
EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE OFFERED OR SOLD EXCEPT (i) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, (ii) TO THE EXTENT APPLICABLE,
PURSUANT TO RULE 144 UNDER SUCH ACT (OR ANY SIMILAR RULE UNDER SUCH ACT RELATING
TO THE DISPOSITION OF SECURITIES), OR (iii) UPON THE DELIVERY BY THE HOLDER TO
THE COMPANY OF AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO COUNSEL FOR THE
COMPANY, STATING THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS
AVAILABLE.

 

 

EXERCISABLE UNTIL ON OR BEFORE SEPTEMBER 30, 2029, 5:00 P.M.,

NEW YORK TIME

 

 

Common Stock Purchase

Warrants

 

Mobiquity Technologies, Inc.

 

This warrant certificate (the “Warrant Certificate”) certifies that [•], or
registered assigns, is the registered holder (the “Holder”) of these warrants to
purchase, at any time until 5:00 P.M. New York time on September 30, 2029 (the
“Expiration Date”), up to [•] fully-paid and non-assessable shares, subject to
adjustment in accordance with Article 4 hereof (the “Warrant Shares”), of the
common stock, par value $.0001 per share (the “Common Stock”), of Mobiquity
Technologies, Inc., a New York corporation (the “Company”), subject to the terms
and conditions set forth herein. The warrants represented by this Warrant
Certificate and any warrants resulting from a transfer or subdivision of the
warrants represented by this Warrant Certificate shall sometimes hereinafter be
referred to, individually, as a “Warrant” and, collectively, as the “Warrants.”

 

The term “Warrant” or “Warrants” as used herein, shall include this Warrant, and
any warrants delivered in substitution or exchange therefor as provided herein.

 

The term “Merger Agreement” as used herein means that certain Agreement and Plan
of Merger, dated November 20, 2018, as amended on December 6, 2018, by and among
Maker, the Original Maker, AVNG Acquisition Sub, LLC, Advangelists, LLC, and
Deepankar Katyal, in his capacity as the representative of certain persons as
set forth in the Merger Agreement.

The term “Trading Day” means a day on which the Common Stock is traded on a
Trading Market.

 

The term “Trading Market” as used herein means any of the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the NYSE American, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, or the New York Stock Exchange (or any
successors to any of the foregoing).

 

 

 

 

 



 1 

 

 

The term “VWAP” as used herein means, for any date, the price determined by the
first of the following clauses that applies: (a) if the Common Stock is then
listed or quoted on a Trading Market, the daily volume weighted average price of
the Common Stock for such date (or the nearest preceding date) on the Trading
Market on which the Common Stock is then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)), (b)  if OTCQB or OTCQX is not a Trading Market,
the volume weighted average price of a share of Common Stock for such date (or
the nearest preceding date) on the OTCQB or OTCQX as applicable, (c) if the
Common Stock is not then listed or quoted for trading on the OTCQB or OTCQX and
if prices for Common Stock are then reported in the “Pink Sheets” published by
OTC Markets Group, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of Common
Stock so reported, or (d) in all other cases, the fair market value of a share
of the Common Stock as determined by an independent appraiser selected in good
faith by the Holder and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company, provided that if any of the
Warrant is transferred and held by more than one (1) Holder, the independent
appraiser shall be selected in good faith by the holders of a majority in
interest of the Warrants then outstanding, which determination shall be final
and binding on all Holders.

 

1.       Exercise of Warrants. This Warrant is initially exercisable to purchase
Warrant Shares at the rate of one (1) Warrant Share at an initial exercise price
of Twelve Cents ($0.12) per share, subject to adjustment as set forth in Article
4 hereof (the “Exercise Price”), payable in cash or by check to the order of the
Company, or any combination of cash or check, unless the cashless exercise
procedure specified below is specified in the applicable Election to Purchase
(Note: The “Exercise Price” shall mean the Exercise Price or the adjusted
exercise price, depending upon the context.) Upon surrender of this Warrant
Certificate with the annexed Form of Election to Purchase duly executed,
together with payment of the Exercise Price (as hereinafter defined) for the
Warrant Shares purchased, at the Company's principal offices, the registered
holder of the Warrant Certificate (the “Holder” or “Holders”) shall be entitled
to receive a certificate or certificates for the Warrant Shares so purchased.
The purchase rights represented by this Warrant Certificate are exercisable at
the option of the Holder hereof, in whole or in part (but not as to fractional
shares). In the case of the purchase of less than all the Warrant Shares
purchasable under this Warrant Certificate, the Company shall cancel this
Warrant Certificate upon its surrender and shall execute and deliver a new
Warrant Certificate of like tenor for the balance of the Warrant Shares
purchasable hereunder.

 

This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the date of its surrender for exercise as provided above,
and the person entitled to receive the Warrant Shares issuable upon such
exercise shall be treated for all purposes as the holder of record of such
securities as of the close of business on such date. As promptly as practicable
on or after such date and in any event within five (5) business days after such
date, the Company at its expense shall issue and deliver, to the person or
persons entitled to receive them, certificates and/or instruments representing
the Warrant Shares as to which the Holder has so exercised this Warrant in the
name of the Holder or its designee. In the event that this Warrant is exercised
in part, the Company at its expense will execute and deliver a new Warrant of
like tenor exercisable for the number of Warrant Shares for which this Warrant
has not been exercised.

 

 

 

 



 2 

 

 

At any time on or after the date hereof, and prior to the Expiration Date, this
Warrant may also be exercised, in whole or in part, at such time by means of a
“cashless exercise” in which the Holder shall be entitled to receive the number
of Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:

 

(A) = as applicable: (i) the VWAP on the Trading Day immediately preceding the
date of the applicable Election to Purchase if such Election to Purchase is (1)
both executed and delivered pursuant to Section 1 hereof on a day that is not a
Trading Day or (2) both executed and delivered pursuant to Section 1 hereof on a
Trading Day prior to the opening of “regular trading hours” (as defined in Rule
600(b)(64) of Regulation NMS promulgated under the federal securities laws) on
such Trading Day, (ii) the VWAP on the Trading Day immediately preceding the
date of the applicable Election to Purchase if such Election to Purchase is
executed during “regular trading hours” on a Trading Day and is delivered within
two (2) hours thereafter (including until two (2) hours after the close of
“regular trading hours” on a Trading Day) pursuant to Section 1 hereof or (iii)
the VWAP on the date of the applicable Election to Purchase if the date of such
Election to Purchase is a Trading Day and such Election to Purchase is both
executed and delivered pursuant to Section 2(a) hereof after the close of
“regular trading hours” on such Trading Day;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

The Company hereby represents and warrants that the Warrant Shares issuable upon
the exercise of this Warrant, when issued, sold and delivered, will be duly and
validly authorized and issued, fully paid and nonassessable and free from all
taxes, liens and charges in respect of the issuance thereof (other than liens or
charges created by or imposed upon the recipient of the Warrant Shares).

 

2.       Issuance of Certificates. Upon the exercise of the Warrants, the
issuance of certificates for the Warrant Shares purchased pursuant to such
exercise shall be made forthwith without charge to the Holder thereof including,
without limitation, any tax which may be payable in respect of the issuance
thereof, and such certificates shall (subject to the provisions of Article 3
hereof) be issued in the name of, or in such names as may be directed by, the
Holder thereof; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the issuance
and delivery of any such certificates in a name other than that of the Holder
and the Company shall not be required to issue or deliver such certificates
unless or until the person or persons requesting the issuance thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

 

The Warrant Certificates and, upon exercise of the Warrants, the certificates
representing the Warrant Shares shall be executed on behalf of the Company by
the manual or facsimile signature of those officers required to sign such
certificates under applicable law.

 

 



 3 

 

 

This Warrant Certificate and, upon exercise of the Warrants, in part or in
whole, certificates representing the Warrant Shares shall bear a legend
substantially similar to the following:

  

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (“Act”), and may not be offered or sold
except (i) pursuant to an effective registration statement under the Act, (ii)
to the extent applicable, pursuant to Rule 144 under the Act (or any similar
rule under such Act relating to the disposition of securities), or (iii) upon
the delivery by the holder to the Company of an opinion of counsel, reasonably
satisfactory to counsel to the issuer, stating that an exemption from
registration under such Act is available.

 

3.       Restriction on Transfer of Warrants and Warrant Shares. The Holder of
this Warrant Certificate, by its acceptance thereof, represents and warrants to,
and covenants and agrees with the Company that the Warrants and the Warrant
Shares issuable upon exercise of the Warrants are being acquired for the
Holder's own account as an investment and not with a view to the resale or
distribution thereof and that the Warrants and the Warrant Shares are not
registered under the Act or any state securities or blue sky laws and,
therefore, may not be transferred unless such securities are either registered
under the Act and any applicable state securities law or an exemption from such
registration is available. In connection with any purchase of Warrant Shares the
Holder agrees to execute any documents which may be reasonably required by
counsel to the Company to comply with the provisions of the Act and applicable
state securities laws.

 

4.       Adjustments of Exercise Price and Number of Warrant Shares.

 

4.1       Dividends and Distributions. If at any time prior to the Expiration
Date, the Company shall pay a dividend in shares of Common Stock or make a
distribution in shares of Common Stock, then upon such dividend or distribution,
the Exercise Price in effect immediately prior to such dividend or distribution
shall be reduced to a price determined by dividing an amount equal to the total
number of shares of Common Stock outstanding immediately prior to such dividend
or distribution multiplied by the Exercise Price in effect immediately prior to
such dividend or distribution, by the total number of shares of Common Stock
outstanding immediately after such dividend or distribution. For purposes of any
computation to be made in accordance with the provisions of this Section 4.1,
the Common Stock issuable by way of dividend or distribution shall be deemed to
have been issued immediately after the opening of business on the date following
the date fixed for determination of shareholders entitled to receive such
dividend or distribution. Upon each adjustment of the Exercise Price pursuant to
the provisions of this Article 4.1, the number of Warrant Shares issuable upon
the exercise of each Warrant shall be adjusted to the nearest full share of
Common Stock by multiplying a number equal to the Exercise Price in effect
immediately prior to such adjustment by the number of Warrant Shares issuable
upon exercise of the Warrants immediately prior to such adjustment and dividing
the product so obtained by the adjusted Exercise Price.

 

4.2       Subdivision and Combination. If at any time prior to the Expiration
Date, the Company shall subdivide (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) the shares of
Common Stock subject to acquisition hereunder into a greater number of shares,
then, after the date of record for effecting such subdivision, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of shares of Common Stock subject to acquisition upon
exercise of this Warrant will be proportionately increased. If the Company at
any time combines (by reverse stock split, recapitalization, reorganization,
reclassification or otherwise) the shares of Common Stock subject to acquisition
hereunder into a lesser number of shares, then, after the date of record for
effecting such combination, the Exercise Price in effect immediately prior to
such combination will be proportionately increased and the number of shares of
Common Stock subject to acquisition upon exercise of this Warrant will be
proportionately decreased.

 

 

 

 



 4 

 

 

4.3       Reorganization, Merger or Sale of Assets If, at any time prior to the
Expiration Date, there shall be (i) a reorganization (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), (ii) a merger or consolidation of the Company with or into another
corporation in which the Company is not the surviving entity, or (iii) a sale or
transfer of the Company’s properties and assets in, or substantially in, their
entirety to any other person, then, as a part of such reorganization, merger,
consolidation, sale or transfer, lawful provision shall be made so that the
Holder shall thereafter be entitled to receive upon payment of the Exercise
Price then in effect, the number of shares of stock or other securities or
property of the successor or corporation resulting from such reorganization,
merger, consolidation, sale or transfer that a holder of the shares of Common
Stock deliverable upon exercise of this Warrant would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer. If the per-share consideration payable to the
Holder for shares in connection with any such transaction is in a form other
than cash or marketable securities, then the value of such consideration shall
be determined in good faith by the Company’s Board of Directors. In all events,
appropriate adjustment (as determined in good faith by the Company’s Board of
Directors) shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Warrant. Notwithstanding the
above, in the event the sale or merger of the Company is consummated by means of
an all cash transaction whereby the Company’s Common Stock will cease to be
outstanding, this Warrant must be exercised prior to the close of such
transaction or it will be cashed out for the consideration paid to holders of
Common Stock in the transaction less the Exercise Price.

 

4.4       Notice of Adjustments. Upon any adjustment of the Exercise Price, then
and in each such case the Company shall give notice thereof to the Holder, which
notice shall state the Exercise Price resulting from such adjustment and the
increase or decrease, if any, in the number of Warrant Shares purchasable at
such price upon the exercise of this Warrant, setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is based.

 

4.5       Determination of Outstanding Shares. The number of shares of Common
Stock at any one time outstanding shall include the aggregate number of shares
issued or issuable upon the exercise of outstanding options, rights, warrants
and upon the conversion or exchange of outstanding convertible or exchangeable
securities.

 

5.       Exchange and Replacement of Warrant Certificates. This Warrant
Certificate is exchangeable without expense, upon the surrender hereof by the
registered Holder at the principal executive office of the Company, for a new
Warrant Certificate of like tenor and date representing in the aggregate the
right to purchase the same number of Warrant Shares in such denominations as
shall be designated by the Holder thereof at the time of such surrender.

 

Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant Certificate, and, in case
of loss, theft or destruction, of indemnity or security reasonably satisfactory
to it, and reimbursement to the Company of all reasonable expenses incidental
thereto, and upon surrender and cancellation of the Warrants, if mutilated, the
Company will make and deliver a new Warrant of like tenor, in lieu thereof.

 

 

 

 



 5 

 

 

6.       Elimination of Fractional Interests. The Company shall not be required
to issue certificates representing fractions of shares of Common Stock and shall
not be required to issue scrip or pay cash in lieu of fractional interests, it
being the intent of the parties that all fractional interests shall be
eliminated by rounding any fraction up to the nearest whole number of shares of
Common Stock.

 

7.       Reservation of Shares. The Company covenants and agrees that it will at
all times reserve and keep available out of its authorized share capital, solely
for the purpose of issuance upon the exercise of the Warrants, such number of
shares of Common Stock as shall be equal to the number of Warrant Shares
issuable upon the exercise of the Warrants, for issuance upon such exercise, and
that, upon exercise of the Warrants and payment of the Exercise Price therefor,
all Warrant Shares issuable upon such exercise shall be duly and validly issued,
fully paid, nonassessable and not subject to the preemptive rights of any
shareholder.

 

8.       Notices to Warrant Holders. Nothing contained in this Agreement shall
be construed as conferring upon the Holder or Holders the right to vote or to
consent or to receive notice as a stockholder in respect of any meetings of
stockholders for the election of directors or any other matter, or as having any
rights whatsoever as a shareholder of the Company. If, however, at any time
prior to the expiration of the Warrants and their exercise, any of the following
events shall occur:

 

(a)       the Company shall take a record of the holders of its Common Stock for
the purpose of entitling them to receive a dividend or distribution payable
otherwise than in cash, or a cash dividend or distribution payable otherwise
then out of current or retained earnings, as indicated by the accounting
treatment of such dividend or distribution on the books of the Company; or

 

(b)       the Company shall offer to all the holders of its Common Stock any
additional shares of Common Stock or other shares of capital stock of the
Company or securities convertible into or exchangeable for shares of Common
Stock or other shares of capital stock of the Company, or any option, right or
warrant to subscribe therefor;

 

(c)       a dissolution, liquidation or winding up of the Company or a sale of
all or substantially all of its property, assets and business as an entirety
shall be proposed; or

 

(d)       the Company or an affiliate of the Company shall propose to issue any
rights to subscribe for shares of Common Stock or any other securities of the
Company or of such affiliate to all the stockholders of the Company;

 

then, in any one or more of said events, the Company shall give written notice
of such event at least twenty (20) days prior to the date fixed as a record date
or the date of closing the transfer books for the determination of the
stockholders entitled to such dividend, distribution, convertible or
exchangeable securities or subscription rights, options or warrants, or entitled
to vote on such proposed dissolution, liquidation, winding up or sale. Such
notice shall specify such record date or the date of closing the transfer books,
as the case may be. Failure to give such notice or any defect therein shall not
affect the validity of any action taken in connection with the declaration or
payment of any such dividend or distribution, or the issuance of any convertible
or exchangeable securities or subscription rights, options or warrants, or any
proposed dissolution, liquidation, winding up or sale.

 

 

 

 



 6 

 

 

9. Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been duly made when delivered,
or mailed by registered or certified mail, return receipt requested:

 

(a)       If to a registered Holder of the Warrants, to the address of such
Holder as shown on the books of the Company; or

 

(b)       If to the Company, to the address set forth in Article 1 of this
Agreement or to such other address as the Company may designate by notice to the
Holders.

 

10. Successors. All the covenants and provisions of this Agreement by or for the
benefit of the Company and the Holders inure to the benefit of their respective
successors and assigns hereunder.

 

11. Governing Law.

 

11.1        Choice of Law. This Agreement shall be deemed to have been made and
delivered in the State of New York and shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York.

 

11.2        Jurisdiction and Service of Process. The Company and the Holder each
(a) agrees that any legal suit, action or proceeding arising out of or relating
to this Warrant Certificate shall be instituted exclusively in the Supreme Court
of New York, New York, New York, or in the United States District Court for the
Southern District of New York, New York (b) waives any objection which the
Company or such Holder may have now or hereafter based upon forum non conveniens
or to the venue of any such suit, action or proceeding, and (c) irrevocably
consents to the jurisdiction of the Supreme Court of New York, New York, New
York, or in the United States District Court for the Southern District of New
York, New York in any such suit, action or proceeding. The Company and the
Holder each further agrees (a) to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in the
Supreme Court of New York, New York, New York, or in the United States District
Court for the Southern District of New York, New York and (b) agrees that
service of process upon the Company or the Holder mailed by certified mail to
their respective addresses shall be deemed in every respect effective service of
process upon the Company or the Holder, as the case may be, in any suit, action
or proceeding. FURTHER, BOTH THE COMPANY AND HOLDER HEREBY WAIVE TRIAL BY JURY
IN ANY ACTION TO ENFORCE THE TERMS OF THIS WARRANT CERTIFICATE AND IN CONNECTION
WITH ANY DEFENSE, COUNTERCLAIM OR CROSS-CLAIM ASSERTED IN ANY SUCH ACTION.

 

[Rest of page intentionally left blank. Signature page follows.]

 

 

 

 

 

 

 

 



 7 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the __ day of ____, 2019.

 

 



  MOBIQUITY TECHNOLOGIES, INC.           By: /s/ Dean L.
Julia                                               Dean L. Julia, Chief
Executive Officer

 

 



 

 

 

 

 

 

 

 



 8 

 

 

 

 

[FORM OF ELECTION TO PURCHASE]

 

 

The undersigned hereby elects to purchase ________ Warrant Shares of the Company
pursuant to the terms of the attached Warrant and tenders herewith payment of
the exercise price in full, together with all applicable transfer taxes, if any.

Please issue a certificate or certificates representing said Warrant Shares in
the name of the undersigned or in such other name as is specified below:

___________________________________________, whose address is
_____________________________________ _____________________________________, and
that such certificate be delivered to ___________________, whose address is
____________________ ___________________________.

 

 



Dated: ______________________ Signature: _____________________________  
(Signature must conform in all respects to   name of holder as specified on the
face of   the Warrant Certificate.)    

 

 



_________________________________

 

_________________________________

(Insert Social Security or Other

Identifying Number of Holder)

 

 

 

 

 

 



 9 

 

 

ASSIGNMENT FORM

 

The undersigned, being the true and lawful owner of Holder Warrants to purchase
shares of Common Stock of Mobiquity Technologies, Inc. hereby assigns and
transfers unto:

 

 

Name: ____________________________________   (Please typewrite or print in block
letters)     Address: ____________________________________  
____________________________________   ____________________________________





 

Social Security Number/ Federal ID: ____________________________________

 

 

the right to purchase Common Stock of _____________ represented by this Warrant
to the extent of shares of Common Stock as to which such right is exercisable
and does hereby irrevocably constitute and appoint __________________________
___________________ Attorney, to transfer the same on the books of Mobiquity
Technologies, Inc. with full power of substitution in the premises.

 

 

Dated: ___________________

 

 



  ____________________________________   Name of Registered Holder      
____________________________________   Signature      
____________________________________   Signature, if held jointly

 

 



 10 

 